

117 HR 3546 IH: To exempt transactions by certain victim compensation trusts from the application of section 16 of the Securities Exchange Act of 1934, and for other purposes.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3546IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Thompson of California (for himself, Mr. Vargas, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo exempt transactions by certain victim compensation trusts from the application of section 16 of the Securities Exchange Act of 1934, and for other purposes.1.Exemption of transactions by certain victim compensation trustsTransactions by a court-approved victim compensation trust established for the benefit of more than 50,000 persons and entities impacted by one or more natural disasters, however caused, including one or more major disasters declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), shall be exempt from the provisions of section 16 of the Securities Exchange Act of 1934 (15 U.S.C. 78p).